

116 HR 3485 IH: Driver Fatigue Prevention Act
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3485IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Ms. Speier (for herself, Ms. Brownley of California, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to provide that over-the-road bus drivers are covered
			 under the maximum hours requirements.
	
 1.Short titleThis Act may be cited as the Driver Fatigue Prevention Act. 2.Amendment to the Fair Labor Standards Act of 1938Section 13(b)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(b)(1)) is amended by inserting before the semicolon the following: , except an employee employed as a driver of an over-the-road bus, which is a bus characterized by an elevated passenger deck located over a baggage compartment..
		